Judge Buckner,
delivered the opinion of the court.
The defendants in error, filed their hill in chancery against Thompson, to foreclose his equity of redemption in a tract of land, which he had conveyed to them by deed of Mortgage.
The court rendered a decree in their favor, and appointed a commissioner to sell and convey the mortgaged premises, unless the amount mentioned in tire decree should be paid, on or before a day appointed, which was not in term-time. The commissioner made a sale of as much of the land as satisfied the decree; and a deed of conveyance was executed to the purchaser. His report was returned 1.0 court with the deed, which were confirmed, and the deed ordered to be recorded; io reverse which, Thompson prosecutes this writ of error. The decree ought to have appointed a day in,term-time, for the payment of the money, so *399ib;it the court might determine, whether it hud been made.
M o nroe., for plaintiff.
Bui, U is now too late to rectify the error; because a reversal of the dec-ee could not affect the validity of -he sale, and could, therefore, be productive of no beneficial consequence. ■
The decree must be affirmed with costs.